Citation Nr: 1449547	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-16 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for migraine headaches.

2.  Entitlement to an initial disability rating for lower back strain with degenerative changes of the spine, rated as 10 percent disabling prior to April 28, 2014, and as 20 percent disabling thereafter.


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from July 1988 to July 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, granted service connection for a lower back strain and headaches.  The RO assigned a noncompensable disability rating for the headaches, and a 10 percent rating for lower back strain.  Both of the initial ratings were made retroactively effective from August 1, 2009, the day following the Veteran's separation from active duty.  In an October 2012 statement of the case, the RO increased the rating for migraine headaches to 30 percent, retroactively effective from August 1, 2009.

This case was previously before the Board in January 2014 and remanded for additional development.  In an August 2014 rating decision, the VA Appeals Management Center (AMC) granted an initial rating of 50 percent for migraine headaches from August 1, 2009, and a staged, initial rating of 20 percent for degenerative changes of the lumbar spine, effective April 28, 2014.  Although the Veteran received the maximum schedular rating for migraine headaches, she has asserted that the migraines interfered with her ability to work.  Therefore, the Board will address whether she is entitled to an extraschedular rating.  As the claim for a higher initial rating for her low back disability was not granted in full, it remains before the Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  For the reasons discussed below, the Board finds that there was substantial compliance with the mandates of the remand order and will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In an August 2014 statement, the Veteran raised the issue of entitlement to service connection for sleep apnea, which was previously denied by the RO in a December 2012 rating decision.  The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for sleep apnea has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Effective August 1, 2009, the Veteran has been assigned the maximum schedular evaluation for headaches and there is no indication that her disability picture is not adequately contemplated by the rating schedule.

2.  Prior to April 28, 2014, the evidence does not show forward flexion of the thoracolumbar spine of 60 degrees or less, a combined range of motion of 120 degrees or less, muscle spasm or guarding, abnormal spine contour, or neurologic abnormalities.

3.  From April 28, 2014, the evidence does not show forward flexion of the thoracolumbar spine of 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or neurologic abnormalities.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for migraine and tension headaches have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2014).

2.  Prior to April 28, 2014, the criteria for the assignment of an initial evaluation in excess of 10 percent for lower back strain with degenerative changes of the spine were not met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242-5237 (2014).

3.  From April 28, 2014, the criteria for the assignment of an initial evaluation in excess of 20 percent for lower back strain with degenerative changes of the spine are not met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242-5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

Here the Veteran is appealing the initial rating assignment as to her migraine headaches and lower back strain with degenerative changes of the lumbar spine.  In this regard, because the December 2009 rating decision granted the Veteran's claims of entitlement to service connection, such claims are now substantiated.  Her filing of a notice of disagreement as to the initial ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2013).  

As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes (DC) for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under the diagnostic codes.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disabilities at issue.

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran appropriate VA examinations in August 2009 and May 2014.  The examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The Veteran has not reported receiving any recent treatment specifically for the conditions and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since she was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination reports are thorough and provided findings pertinent to the rating criteria.  The examination in this case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

Legal Criteria

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, such as the appeals in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Migraines

In this case, in an August 2014 rating decision, the RO rated the Veteran's headaches at 50 percent, the maximum allowable rating under Diagnostic Code 8100, from the date of receipt of her claim.  As the Veteran is in receipt of the maximum schedular evaluation for headaches, the Board has considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.

There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111(2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

After reviewing the totality of the evidence in this case, the symptoms described by the Veteran, as well as documented by the medical providers, fit within the criteria found in Diagnostic Code 8100 for migraine headaches.  Under Diagnostic Code 8100, migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  

At an August 2009 VA examination, the Veteran reported that she has migraine attacks for about 6 hours about twice a month.  She reported having four episodes in June 2009.  During the episodes, she stays in bed and cannot go to work.  She also reported daily headaches.  The Veteran reported that she had missed 24 days of work in the last 12 months for migraine headaches.  A May 2014 VA examination report reflects that the Veteran had characteristic prostrating attacks of migraine headache pain more frequently than once a month.  The VA examiner found that the migraines affected the Veteran's ability to work.  She reported that when she had a bad migraine she would go home and get rest because she could not function.  

The rating criteria contemplate not only her symptoms but the severity of her disability.  Significantly, the Veteran's claimed primary symptom is frequent prostrating attacks.  Additionally, the evidence shows that the disability may have a severe impact on her economic adaptability.  However, the maximum rating criteria for migraine headaches contemplates frequent prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124(a), Diagnostic Code 8100.  There are no additional symptoms of her headaches that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for her service-connected disability.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Accordingly, the Veteran's claim for entitlement to an evaluation in excess of 50 percent for migraines is denied.

Lower Back

The Veteran's lower back strain with degenerative changes of the lumbar spine is rated under Diagnostic Codes 5242-5237, as 10 percent disabling from August 1, 2009, and as 20 percent disabling from April 28, 2014.  Diagnostic Code 5237, for lumbosacral strain, and Diagnostic Code 5242, for degenerative arthritis of the spine, are both evaluated under the General Rating Formula for Diseases and Injuries of the Spine.

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A maximum 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or maligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Prior to April 28, 2014

The Board finds that a preponderance of the evidence of record prior to April 28, 2014, does not show that the Veteran is entitled to a rating in excess of 10 percent for her low back disability.  The evidence does not show the Veteran had forward flexion of the thoracolumbar spine of 60 degrees or less, or a combined range of motion of the thoracolumbar spine of 120 degrees or less.  An August 2009 VA examination report reflects that on examination, the thoracolumbar spine had flexion of 0 to 60 degrees, extension of 0 to 25 degrees, left lateral flexion of 0 to 30 degrees, left lateral rotation of 0 to 35 degrees, and right lateral flexion of 0 to 30 degrees, and right lateral rotation of 0 to 35 degrees.  An X-ray showed mild degenerative changes of the lumbar spine.  

The Board has considered whether the Veteran is entitled to a higher rating due to functional impairment.  The Veteran did show objective evidence of pain on motion of her spine.  The August 2009 VA examination report reflects that the Veteran reported having dull pain in the center of the lower back that happened several days per week.  It was triggered by activity such as doing laundry or going up stairs.  The Veteran described the pain as moderate and stated that it typically lasted one hour, 1 to 6 days a week.  In a July 2010 notice of disagreement, the Veteran stated that she continually saw a pain management specialist to help with her back pain.  She reported receiving steroid shots, which were only effective for a short period.  She stated that she also had a home electrode device to help ease the pain.  She stated that the back pain prevented her from exercising.  The Veteran is competent to report pain in her back and the Board finds her statements to be credible.  The August 2009 VA examination report reflects that there was evidence of pain and tenderness on active range of motion and following repetitive motion.  The VA examiner stated that there were additional limitations after three repetitions of range of motion.  Thus, even with consideration of pain on motion, the Veteran did not have forward flexion of the thoracolumbar spine of 60 degrees or less, or a combined range of motion of the thoracolumbar spine of 120 degrees or less.  The Board finds the Veteran's reported pain is already contemplated in the 10 percent rating, which compensates her for limitation of motion of the spine due to pain.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

Additionally, there is no evidence of a muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  At the August 2009 VA examination, the Veteran reported that there was no limitation to walking.  On examination, there was no objective evidence of a spasm, atrophy, guarding or weakness in the thoracic sacrospinalsis.  The examination report reflects the Veteran walked cautiously and stepped up to the exam table carefully and slowly, but her posture, and head position were normal.  There was symmetry in appearance.  There was no kyphosis, lumbar lordosis or scoliosis.  Thus, the Board finds a higher rating of 20 percent is not warranted for muscle spasm or guarding or abnormal spinal contour.

The evidence also shows the Veteran did not have any associated objective neurologic abnormalities.  At the August 2009 VA examination, the Veteran reported that there was no radiation of pain.  A sensory examination showed no abnormal sensation in the lower extremities.  The Veteran denied having a history of urinary problems, leg or foot weakness, falls, or unsteadiness.  The Veteran did report having paresthesias and numbness in her right hand, as described under carpal tunnel syndrome.  She reported having no paresthesias or numbness in her legs.  Therefore, a separate rating is not warranted for neurologic abnormalities.

In sum, the Board finds that prior to April 28, 2014, a preponderance of the evidence is against a finding that the Veteran is entitled to an initial rating in excess of 10 percent for her low back disability.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

From April 28, 2014

From April 28, 2014, the Veteran's low back disability is rated as 20 percent disabling.  The Board finds that a rating in excess of 20 percent is not warranted.

The Veteran was afforded a VA examination on April 28, 2014.  The evidence does not show that the Veteran had forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  On examination, the Veteran's thoracolumbar spine had flexion of 65 degrees with objective evidence of painful motion beginning at 40 degrees.  Thus, the examination did not show that the Veteran had forward flexion of 30 degrees or less or ankylosis of the thoracolumbar spine.

The Board has considered whether the Veteran is entitled to a higher rating due to functional impairment.  On examination, after 3 repetitions, the Veteran had post-test forward flexion ending at 65 degrees.  Thus, the Veteran did not have any additional limitation of range of motion of the thoracolumbar spine following repetitive-use testing.  The Veteran had functional loss of less movement than normal and pain on movement.  She did not have localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine or guarding or muscle spasm of the back.  The VA examiner found that the thoracolumbar spine impacted the Veteran's ability to work because of pain worse with activity and sitting for extended periods.  At the April 2014 VA examination, the Veteran stated that she had flare-ups of back pain after doing regular chores and would have to take many breaks in between trying to accomplish a task.  She would also have to use a TENS unit most nights and get massages.  The Board finds the Veteran's statements regarding the pain in her back to be credible.  The VA examiner stated that the Veteran's gait was within normal limits.  The Veteran had contributing factors of pain, weakness, fatigability, and/or incoordination.  The VA examiner noted that during flare-ups or pain on use the Veteran had a range of motion loss of approximately 25 degrees flexion and 10 degrees extension.  Even with consideration of the functional impairment, the Veteran did not have forward flexion of the spine limited to 30 degrees or less or ankylsosis.  On examination in April 2014, the Veteran had forward flexion of 65 degrees and painful motion at 40 degrees (a difference of 25 degrees, as noted by the VA examiner).  Thus, even with consideration of pain, the Veteran did not have forward flexion limited to 30 degrees or less.  The Veteran's symptoms of pain and limitation of motion are already contemplated in the 20 percent rating.  Thus, the Board finds that a rating in excess of 20 percent is not warranted from April 28, 2014.

Additionally, the Veteran did not have any associated objective neurologic abnormalities associated with the low back disability, from April 28, 2014.  At the April 2014 examination, reflex and sensory examinations were normal.  The Veteran did not have radicular pain or any signs or symptoms due to radiculopathy.  The report noted the Veteran did not have any other neurologic abnormalities or findings related to the thoracolumbar spine, such as bowel or bladder problems/pathologic reflexes.  Thus, a separate rating is not warranted for neurologic abnormalities.

In conclusion, the Board finds that a preponderance of the evidence is against the Veteran's claim for rating in excess of 20 percent from April 28, 2014.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Other Considerations

The Board has also considered whether extraschedular consideration is warranted based on the evidence of occupational impairment secondary to her back disability.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The discussion above reflects that the symptoms of the Veteran's back disability, including pain and limitation of motion, are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has been employed full time throughout the period on appeal.  Although the Veteran's migraines and back have some impact on her ability to work, the Veteran has not asserted, and the record does not show, that she is unable to work due to her service-connected disabilities.  As discussed above, the Veteran's loss of work due to migraines is specifically contemplated in Diagnostic Code 8100 as severe economic inadaptability.  Accordingly, the Board concludes that a claim for TDIU has not been raised by the record.


ORDER

Entitlement to an initial disability rating in excess of 50 percent for migraine headaches is denied.

Entitlement to an initial disability rating for lower back strain with degenerative changes of the spine, rated as 10 percent disabling prior to April 28, 2014, and as 20 percent disabling thereafter, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


